Citation Nr: 1436800	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-46 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen claim of entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a right ankle disability, to include as secondary to a back disability.

4.  Entitlement to service connection for a right knee disability, to include as secondary to a back disability.

5.  Entitlement to service connection for a right hip disability, to include as secondary to a back disability.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 1982 to August 1989.

These matters come before the Board of Veterans' Appeals (Board) from September 2008 and January 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.  

In February 2010, the Veteran testified before a Decision Review Officer in Indianapolis, Indiana.  A transcript of that hearing is of record.

The newly reopened issue of entitlement to service connection for a back disability, and the issues of entitlement to service connection for neck, right ankle, right hip, and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed October 1997 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a back disability.

2.  Evidence received since the October 1997 rating decision is new and material because it does raise a reasonable possibility of substantiating the claim for entitlement to service connection for a back disability.

CONCLUSION OF LAW

Evidence received since the January 2009 RO decision that denied service connection for a back disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is granting the benefit sought on appeal-reopening the claim of service connection for a back disability.  Accordingly, assuming, without deciding, that any error was committed regarding the duties to notify and assist, such error was harmless and will not be discussed.

Legal Criteria

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Analysis

Historically, in September 1989, the Veteran filed a claim for service connection for several disabilities, to include a back disability.  He asserted that he had been treated for a back disability in February 1987 at Fort Story, Virginia.  The Veteran failed to report for a scheduled VA examination, or provide evidence of a current back disability.  In December 1989, the RO informed the Veteran that it could not grant his claim because he had failed to appear for the VA examination. 

In July 1997, the Veteran again filed a claim for service connection for a back disability.  He asserted that he had been treated for a back disability in 1986 at Fort Eustis, Virginia.  (The Board notes that Fort Story and Fort Eustis are in both in Virginia, within 40 miles of each other, and that Fort Story is considered a satellite or sub-installation of Fort Eustis).  The RO denied the Veteran's claim in an October 1997 rating decision because the evidence did not show continuity of treatment for a back disability since separation from service, and there was no evidence of a permanent residual or chronic disability due to service. 

Evidence of record at time of last final denial in 1997

The Veteran's STRs reflect that he sought treatment in August 1983 for a chief complaint of left shoulder pain for three days which radiated into the neck and upper back, for which he was prescribed Parafon forte.  (He was seen in September 1983 for a follow up to the left shoulder pain).  He was seen again in June 1985 with complaints of back and neck pain for three months with no history of trauma and was assessed with mild thoracic back strain.  He was seen in January 1987 for pain of the neck and trapezius with radiating pain to the lumbar back with no history of trauma, for which he was prescribed Parafon forte.  He was seen again in June 1987 for a refill of Parafon forte.  He was seen in January 1988 for headache, nausea, and back pain. 

The Veteran's April 25, 1989 report of medical history reflects that he reported recurrent back pain.  His spine was noted to be normal upon clinical examination.  An STR dated the next day, April 26, 1989, reflects that he sought treatment for back pain for one day with no history of direct trauma. 

Evidence since the last final denial

A November 2007 VA clinical record reflects that the Veteran reported that he has been "dealing with back pain for 10 years now."  

In a VA Form 21-4138, dated in May 2008, and received by VA in June 2008, the Veteran asserted that in 1986 or early 1987, he was in a car accident in Virginia Beach and injured his back and neck.  He reported that he had hired "Chandler, Franklin, and O'Brian" to recover damages for his injuries.  In a VA Form 21-4142, received by VA in June 2008, the Veteran asserted that he was treated in late 1986 at Fort Eustis and that he had been seen at sick call.  He stated that he had been living with pain and stiffness.  

The evidence now includes post service records which reflect a back disability.  The records reflect that the Veteran has a diagnosis of spondylosis of C5, and degenerative change at L5-S1 with mild spondylosis at L4 and L5 area with no subluxation.  He had a normal thoracic spine. (See August 2008 radiology reports and SSA records.)  

An August 2008 VA examination report reflects that the Veteran reported that he had been pain free from 1987 to 1997, when he began having back pain again.  The Veteran reported low back and trapezius pain.  The examiner stated that the Veteran's mild lumbar and cervical degenerative disc disease that he currently has were not caused by or a result of the Veteran's service, but were caused by, or the result of, his profession as a concrete finisher.  

In a 2008 notice of disagreement, the Veteran's representative asserted that the Veteran has not been pain free for any period of time since he left service, and that VA medical records which suggest such are incorrect.  The Veteran has alleged that he has had intermittent pain since service, which has become more severe and constant.  The Veteran has also alleged that his work as a concrete finisher is not labor intensive or "back breaking".

Old and new evidence of record considered as a whole

The record now contains evidence that the Veteran has a current spine disability, and his statements that he has had intermittent pain since service.  Assuming for purposes of reopening that the Veteran's statements are credible and given the low threshold for reopening a previously denied claim as espoused by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received.  Thus, the claim is reopened.


ORDER

As new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability, the appeal is allowed to that extent. 


REMAND

Back disability
Neck disability

The Board finds that additional development may be helpful prior to adjudicating the claim.  

While the Veteran's statement that he had pain since service is presumed credible for purposes of reopening a claim, it need not be presumed credible once the claim has been reopened.  In this regard, the Board notes that a November 2007 VA clinical record reflects that the Veteran reported that he has been "dealing with back pain for 10 years now" or since approximately 1997, more than seven years after separation from service.  In addition, an August 2008 VA examination report reflects that the Veteran reported that he had been pain free from 1987 to 1997, when he began having back pain again.  The claims file does not include any clinical records from 1989 to 2007 which note complaints of the spine, and the Veteran has reported that he did not receive treatment during this time, due in part because he did not like doctors, or did not want to seem vulnerable in prison.  The record reflects that the Veteran may have been incarcerated in a federal prison from 1998 to 2004.  Even if the Veteran does not recall seeking treatment during that time, the prison records may contain a physical examination of the Veteran; thus, VA should attempt to obtain any such records.  

The Veteran has also asserted that he was represented by "Chandler, Franklin, and O'Brian" and successfully recovered damages in a civil lawsuit for injuries sustained in his alleged car accident in 1986 or 1987.  The Board finds that the law firm, or applicable courthouse, may have records, which reflect the nature of the Veteran's injuries, if any. 

The 2008 VA examiner noted that the Veteran had sought treatment in service for back pain in January 1987, June 1987, January 1988, and April 1989.  Unfortunately, the examiner failed to discuss the August 1983 and June 1985 STRs (The June 1985 STR was for the thoracic spine, which does not have a current disability, but was also for neck pain).  As the examiner specifically mentioned the other STRs, the Board is unsure if the examiner was aware of the 1983 and 1985 STRs.  Thus, an addendum report is warranted. 

The 2008 VA examiner found that the Veteran's current back and neck disabilities are caused by his post service profession as a concrete finisher for 16 to 17 years.  In his March 2012 VA Form 9, the Veteran asserted that his work as a "finisher" is not a "laborer" and does not include the need to pour concrete, cut concrete, pack forms over a certain size by himself, or do "back breaking work."  SSA records reflect that the Veteran was a concrete finisher from July 2008 to August 2008.  Prior to that time, he was a cement mason from July 2005 to July 2008, a construction worker from 1996 to 2006 (during that time, he was also apparently in federal prison from 1998 to 2004), and as a roofer in construction from 1990 to 1996.  The SSA records reflect that the Veteran's job as a cement mason included digging footers, lifting and setting forms, grading concrete, placing and finishing concrete and wrecking forms.  He was noted to walk and stand eight hours a day, stoop, kneel and bend six hours a day, and crawl four hours a day.  It was also noted that he "lifts metal forms, trial machines, bull floats, "viber strike screed" board, and had to do this all day, every day."  It was noted that he had to lift 50 pounds or more frequently (from 1/3 to 2/3 of a workday).  In sum, the examiner may consider the Veteran's extensive work history, as noted above, in rendering an opinion. 

In rendering an opinion as to whether it is as likely as not that the Veteran's current cervical spine and lumbar spine disabilities are causally related to active service, the examiner should consider the Veteran's STRs, the Veteran's post-service occupation, the physical areas of complaints noted in service, the physical areas of the current disabilities, and whether the severity and type of current disabilities are the type more likely than not caused by age, extensive post-service employment (e.g. wear and tear), or acute trauma and/or use (e.g. wear and tear) in the service.  

If no records of an accident with back and neck injuries in service are associated with the claims file, the VA examiner is not to consider that such an accident occurred because the clinical records contemporaneous to service reflect no history of trauma.  In addition, some of the complaints in service are more than three years prior to the alleged accident date.

Right ankle disability

A May 2009 VA radiology report reflects soft tissue swelling of the right ankle.  The Veteran contends that his back disability alters his gait and causes his right ankle disability.  The issue of entitlement to service connection for a right ankle disability is inextricably intertwined with the issue of entitlement to service connection for a back disability.  Thus, it must be remanded.

Right knee disability

A February 1985 STR reflects that the Veteran reported right knee pain for two weeks.  It was noted that there was minor swelling.  It was noted that there was direct trauma to the anterior tibial tubercle.  He was assessed with a tibial contusion.  The Veteran's April 1989 report of medical history reflects that he denied lameness, bone, joint or other deformity, or a trick or locked knee.  His report of medical examination reflects normal lower extremities. 

A May 2009 VA radiology report reflects that the radiologist could not exclude right knee internal derangement.  An April 2010 VA radiology report reflects spurring and joint space narrowing of the medial compartment, and suprapatellar joint effusion. 

A July 2010 VA history and Physical note reflects that the Veteran had a chief complaint of right knee pain.  He reported that he had knee pain, it occasional feels hot to the touch, it feels as it wants to "gives out".  It was noted that it had been present for approximately one to two years and its onset was insidious.  He was diagnosed with a normal right knee except for mild quadriceps tendon ossification. 

A November 2011 VA examination report reflects that the Veteran worked post service as a journeyman concrete mason, where he was on his knees constantly, albeit with knee pads.  The report reflects that the Veteran with a solid knee brace with stabilizing bars laterally on occasion when the knee hurts a great deal.  It was noted this began two years earlier. It was further noted that the Veteran stated that his knee disability is secondary to a back, and that he did not have a disability in service.

In a statement dated in March 2012, the Veteran stated that his right knee would bother him in service when having to run two miles or do physical training.  The Board finds that statements as to chronic pain in service are less than credible given the record as a whole, to include the STRs, the Veteran's lack of reported complaints on separation, the Veteran's failure to remember any injury in service, the Veteran's 2010 statement regarding the onset of pain. 

A March 2012 VA examination report reflects that the Veteran stated that his back injury caused his right knee disability.  The examiner opined that the Veteran's right disability is not caused by trauma to the anterior tibial term which he sustained in service in 1985.  The examiner stated that a one-time to the injury does not cause a constant knee joint injury.  The examiner also noted the Veteran's similar bilateral conditions and opined that his knee disability is not due to the incident in service.  Unfortunately, the examiner did not discuss whether the Veteran's right knee disability is as likely as not caused by, or aggravated by, his back disability.  As that issue is being remanded, the issue of entitlement to a right knee disability as secondary to such is inextricably intertwined and must also be remanded. 

Right Hip disability

A May 2009 VA radiology report reflects arthritic changes of the right hip.  As noted above, the Veteran contends that his back disability alters his gait and has caused his right hip disability.  The issue of entitlement to service connection for a right hip disability is inextricably intertwined with the issue of entitlement to service connection for a back disability.  Thus, it must be remanded. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify and provide authorization, if necessary, for VA to obtain all medical records, to include treatment and examination, for his periods of incarceration, to include 1998 to 2004.  After obtaining a completed VA Form 21-4142, the AOJ should attempt to obtain all pertinent medical records, not already associated with the claims file.  

2.  Request the Veteran to provide authorization for VA to obtain all records associated with a civil claim from the law firm of "Chandler, Franklin, and O'Brian" for injuries sustained in an automobile accident in approximately 1986 or 1987 in Virginia.  After obtaining a completed VA Form 21-4142, the AOJ should attempt to obtain all pertinent records from the law firm, or applicable courthouse, with the claims file. 

3.  Thereafter, obtain an addendum report to the 2008 VA examination report for the Veteran's back and neck disabilities.  The examiner should consider the complete claims file, to include a.) August and September 1983, June 1985, January 1987, June 1987, January 1988, and April 1989 STRs; b.) the SSA records which reflect that the Veteran was employed as a construction roofer from 1990 to 1996, a construction worker from 1996 to 2006 (when not incarcerated), a cement mason from July 2005 to July 2008, and a concrete finisher from July 2008 to August 2008; and c.) the SSA records which reflect that the Veteran's work as a cement mason included digging footers, lifting and setting forms, grading concrete, placing and finishing concrete and wrecking forms, walking and standing 8 hours a day, stooping, kneeling and bending 6 hours a day, crawling 4 hours a day, and lifting 50 pounds or more frequently (from 1/3 to 2/3 of a workday).  

In rendering an opinion as to whether it is as likely as not that the Veteran's current cervical spine and lumbar spine disabilities are causally related to active service, the examiner should consider, if pertinent, a.) the physical areas of complaints noted in service, b.) the physical areas of the current disabilities, and c.) whether the severity and type of current disabilities are the type more likely than not caused by age, extensive post-service employment (e.g. wear and tear), acute trauma, or use in service.  

If no records of an accident with back and neck injuries in service are associated with the claims file, the VA examiner is not to consider that such an accident occurred. 

4.)  If, and only if, the Veteran is service connected for a back and/or neck disability, obtain a clinical opinion as to whether it is as likely as not that the Veteran has a right ankle, right knee, and/or right hip disability causally related to a service-connected disability.

Any opinion expressed should be accompanied by a complete rationale.  

5.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


